 


109 HR 660 IH: Ossie Davis Congressional Gold Medal Act
U.S. House of Representatives
2005-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 660 
IN THE HOUSE OF REPRESENTATIVES 
 
February 8, 2005 
Mr. Rangel introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To award a congressional gold medal to Ossie Davis in recognition of his many contributions to the Nation. 
 
 
1.Short titleThis Act may be cited as the Ossie Davis Congressional Gold Medal Act.  
2.FindingsThe Congress finds as follows: 
(1)Raiford Chatman Ossie Davis was born on December 18, 1917, in Cogdell, Georgia, the eldest of 5 children, and died at the age of 87 in Miami, Florida, on February 4, 2005. 
(2)A gifted actor, playwright, producer, screenwriter, director, and author, Ossie Davis was admired as a trailblazing entertainer and an unwavering advocate for social justice. 
(3)Over a 50-year career, Ossie Davis portrayed the lives and times of African Americans in many memorable performances on stage, television, and film. 
(4)Ossie Davis wrote numerous plays, books, and musicals that raised the Nation’s awareness of the challenges faced by African Americans in this country, and highlighted the nobility of their cause. 
(5)Ossie Davis portrayed positive and inspirational images of African Americans in their struggles under slavery and segregation, and served as a role model for future generations of American performers and artists. 
(6)A steadfast voice for equality and social justice, Ossie Davis was an advocate for the dispossessed and disenfranchised through his performing arts, civic engagement, and public activism. 
(7)Among his many noteworthy and acclaimed accomplishments, Ossie Davis wrote and starred in the theatrical production Purlie Victorious, directed the movie Cotton Comes to Harlem, and starred in the stage play A Raisin in the Sun. 
(8)Ossie Davis and his wife of 56 years, Ruby Dee, were one of the most respected couples of the American entertainment industry, appearing together in several stage productions, television series, and movies, and producing Countdown to Kusini, the first American feature film to be recorded entirely in Africa by black professionals. 
(9)In recognition of his theatrical achievements, Ossie Davis received the Silver Circle Award from the National Academy of Television Arts and Sciences, the National Medal of Arts awarded by the President, the Life Achievement Award from the Screen Actors Guild, and the Kennedy Center Honors, the most prestigious public recognition of an artist’s lifetime contributions in the performing arts in the United States. 
3.Congressional gold medal 
(a)Presentation authorizedIn recognition of the many contributions of Ossie Davis to the Nation, the Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the presentation, on behalf of the Congress, of a gold medal of appropriate design to the personal representative of Ossie Davis. 
(b)Design and strikingFor the purpose of the presentation referred to in subsection (a), the Secretary of the Treasury (hereinafter in this Act referred to as the Secretary) shall strike a gold medal with suitable emblems, devices, and inscriptions, to be determined by the Secretary. 
4.Duplicate medalsUnder such regulations as the Secretary may prescribe, the Secretary may strike and sell duplicates in bronze of the gold medal struck under section 3 at a price sufficient to cover the costs of the gold and bronze medals, including labor, materials, dies, use of machinery, and overhead expenses. 
5.National medalsThe medals struck under this Act are national medals for purposes of chapter 51 of title 31, United States Code. 
6.Funding 
(a)Authority to Use Fund AmountsThere is authorized to be charged against the United States Mint Public Enterprise Fund such amounts as may be necessary to pay for the costs of the medals struck pursuant to this Act. 
(b)Proceeds of saleAmounts received from the sale of duplicate bronze medals under section 4 shall be deposited in the United States Mint Public Enterprise Fund. 
 
